DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. 10,915,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of claims 1-14 and 16-20 of the instant application are comprised within claims 1-14 and 16-20 of U.S. Patent No. 10,915,420.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,915,420. Although the claims at issue are not identical, they are not patentably distinct from each other because given the structure of claim 15 of the instant applcation, the claimed method steps of claim 6 of U.S. Patent No. 10,915,420 would inherently be performed when using the system disclosed by claim 15 of the instant application. In other words the entirety of the system of claim 15 of the instant application is comprised within the method of claim 6 of U.S. Patent No. 10,915,420.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 16 recite(s) the limitation of “analyzing, by the processing system, the event history flow to identify causal events for a detected event of the plurality of events” and “generating, by the processing system, a model relating to the equipment of the target user based on the causal events, thereby facilitating prediction of a future event”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses the user manually analyzing a data set to identify causal events and generating a model to predict future events. Thus, the claims recite a mental process. Thus, the claims recite a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation.
This judicial exception is not integrated into a practical application because the additional elements recited including “a processor” of claim 1, “a processor” and “a memory” of claim 11, and “a non-transitory machine-readable medium” and “a processor” of claim 16 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of processing data (analyzing an event history and generating a model to predict future events). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
“detecting a plurality of events relating to equipment of a target user of a communication network”, “generating, by the processing system for each of the plurality of event types, an event data structure based on an event time, an event location, and data determined by the event type” and “performing, by the processing system in accordance with the model, an adjustment to the communication network or to a network service delivery process to prevent the future event”, which corresponds to concepts identified as abstract ideas by the courts, such as in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The concepts described in claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim 1 of collecting and analyzing information is an abstract idea. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0048, 0066-0069], fig. 2G).
Claims 2-10, 12-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.